IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43366

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 465
                                                )
       Plaintiff-Respondent,                    )   Filed: April 5, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
AARON FRANK THOMAS,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of six years, for felony injury to children, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Aaron Frank Thomas pled guilty to felony injury to children. Idaho Code § 18-1501(1).
The district court sentenced Thomas to a unified term of ten years with six years determinate to
run consecutively to sentences in two unrelated cases. Thomas appeals asserting that the district
court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Thomas’s judgment of conviction and sentence are affirmed.




                                                   2